DETAILED ACTION
This Office Action is in response to Applicant’s application 17/181,533 filed on February 22, 2021 in which claims 1 to 17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on February 22, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on June 3, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    480
    735
    media_image1.png
    Greyscale
Claims 1-2, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0157312 (Lee) and CN-110164939 (Wei) whose machine translation will be referenced and U.S. 2020/0243785 (Yin).
Regarding claim 1, Lee discloses at annotated Figure 3 a display panel, comprising a display area, as shown, and a non-display area, as shown, outside the display area, as shown, wherein the non-display area comprises: a first non-display area, as annotated, close to the display area, as shown, a second non-display area, as annotated, located on one side, as annotated, away from the display area of the first non-display area, as shown, and a bent area, as shown, between the first non-display area and the second non-display area, as shown, the bent area comprises: a substrate, 25 [0011], and a first buffer layer, 22 described as an inorganic layer at [0011] or 23 described as multi-barrier layer at [0011], located on the substrate, as shown, materials of the first buffer layer comprise: a first insulation compound.
At Figure 3, Lee does not teach materials of the first buffer layer comprise: a first doping element and the first doping element is used for improving ductility of the first buffer layer.

    PNG
    media_image2.png
    479
    1054
    media_image2.png
    Greyscale
Wei is directed to OLED displays with improved flexibility.  Wei teaches a flexible organic display panel, 1000, comprises a substrate, 101 and a first doped inorganic layer 201 and a second doped inorganic layer 202, c.f. page 3.  Wei teaches the first layer includes inter alia SiN, SiO, SiON at page 4.  Further that when these inorganic layers are doped they can effectively prevent the invasion or water and oxygen thus improving the service life of the OLED display panel.  Wei teaches the metal dopant may be Ni, Cu or Ag and these dopants improve the toughness of the inorganic layer and do not easily fracture.

    PNG
    media_image3.png
    435
    916
    media_image3.png
    Greyscale
Yin is directed to improvements in flexible OLED displays.  Yin teaches at [0013-21] an inorganic layer such as silicon oxide is doped with copper, aluminum, barium, magnesium, platinum, silver or lead meal nanoparticles in a concentration from 5-10 vol. percent.  At [0025], Yin teaches doping results in prevention of crack propagation and at [0005] that doping solves the problem of brittleness in inorganic materials.
Taken as a whole the prior art is directed to improvements in flexible OLED displays.  An artisan would be familiar with buffer layers in flexible OLED devices and in particular the common use of silicon oxide as a material for the buffer layer.  Wei teaches that when an inorganic material such as silicon oxide is doped with a metal that moisture invasion is improved as well as fracture resistance of the layer.  Yin teaches that metal doping of an inorganic layer such as silicon oxide prevents crack propagation and solves the problem of brittleness of inorganic materials.  An artisan would find it desirable to mitigate crack propagation, improve resistance to moisture and oxygen and increase the service life of the OLED panel.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein materials of the first buffer layer comprise: a first doping element and a first insulation compound, and the first doping element is used for improving ductility of the first buffer layer, as taught by Wei and Yin, to improve the service life of the device, as taught by Wei, and solve the brittleness problem, as taught by Yin, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Furthermore, Examiner takes the position that in reference to the claim language referring to the functions of the dopant, i.e., "for improving ductility of the first buffer layer", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Lee, Wei and Yin shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of the prior art structure modified with the teach of Wei or Yin and so it meets the claim.
Regarding claim 2 which depends upon claim 1, Wei teaches first doping element comprises one or combination of following elements: a molybdenum element, a zinc element, a tin element and a nickel element. 

    PNG
    media_image4.png
    621
    758
    media_image4.png
    Greyscale
Regarding claim 8 Lee teaches and suggests at Figure 6 a preparation method of a display panel, comprising: providing a substrate, 210 [0047], wherein the display panel comprises a display area, as shown, and a non-display area, as shown, outside the display area, as shown, the non-display area comprises a first non-display area, as annotated, close to the display area, as shown, a second non-display area, as annotated, located on one side area away from the display area of the first non-display, as shown and a bent area, as shown between the first non-display area and the second non-display area; forming a first buffer layer, 230 [0049] is considered part of the buffer stack up, on the substrate, wherein the first buffer layer comprises: a first insulation compound, e.g. SiO [0049]; forming an insulation layer, e.g. 240 or 250 [0050-51], on the first buffer layer, as shown; removing the insulation layer in the bent area and a part of the first buffer layer, as shown; and forming a lead layer, 153 [0068], wherein the lead layer makes contact with the first buffer layer in the bent area, as shown.
Lee does not teach wherein the first buffer layer comprises: a first doping element the first doping element is used for improving ductility of the first buffer layer.
As discussed above Wei and Yin teach a first doping element for an inorganic film and teaches that it solves the brittleness problem and improves service life of the device.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 8 wherein the first doping element is used for improving ductility of the first buffer layer to improve the service life of the device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Furthermore, Examiner takes the position that in reference to the claim language referring to the functions of the dopant, i.e., "for improving ductility of the first buffer layer", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Lee, Wei and Yin show all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed method (as set forth in Applicant’s specification), it appears that any method having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of the modified prior art and so it meets the claim.
Regarding claim 11 and referring to the discussion at claim 1, Lee teaches a display device, comprising a display panel, wherein the display panel comprises: a display area and a non-display area outside the display area, the non-display area comprises: a first non-display area close to the display area, a second non-display area located on one side away from the display area, of the first non-display, and a bent area between the first non-display area and the second non-display area, the bent area comprises: a substrate and a first buffer layer located on the substrate, materials of the first buffer layer comprise: a first insulation compound.
Lee does not teach a first doping element and a first insulation compound, and the first doping element is used for improving ductility of the first buffer layer.
Wei and Yin teach a first doping element in a first insulation compound, improves service life of the device and solves the brittleness problem.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 11 comprising a first doping element and a first insulation compound to improve service life of the device and solve the brittleness problem and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Furthermore, Examiner takes the position that in reference to the claim language referring to the functions of the dopant, i.e., "for improving ductility of the first buffer layer", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Lee, Wei and Yin shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed method (as set forth in Applicant’s specification), it appears that any method having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of the modified prior art device and so it meets the claim.
Regarding claim 12 which depends upon claim 11, Wei teaches the first doping element comprises one or combination of following elements: a molybdenum element, a zinc element, a tin element and a nickel element.
Allowable Subject Matter
Claims 3-7, 9-10 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3 which depends upon claim 2, the prior art does note teach an atomic ratio of the first doping element in the first buffer layer is 5% to 6%. Wei teaches the first doping element in the first buffer layer is 8 atomic % to 40 atomic %.  Yin does not teach the doping element is Mo, Zn, Sn or Ni as required by claim 2.
Regarding claim 4 which depends upon claim 1, the prior art does not teach the materials of the first buffer layer further comprise a second doping element; and the second doping element is used for improving a thermal insulation property and a water-resisting property of the first buffer layer.
Claims 5-6 depend directly or indirectly on claim 4 and are allowable on that basis.
Regarding claim 7 which depends upon claim 1 the prior art does not teach the bent area further comprises a lead layer located on the first buffer layer; the first buffer layer and the lead layer extend to the first non-display area and the second non-display area; in the first non-display area and the second non-display area, an insulation layer is further arranged between the first buffer layer and the lead layer; and a thickness of the first buffer layer in the first non-display area and the second non-display area is larger than a thickness of the first buffer layer in the bent area.
Regarding claim 9 the prior art does not teach the method of claim 8, wherein the first buffer layer further comprises a second doping element, and the forming the first buffer layer on the substrate comprises: providing a target material comprising the first doping element, the second doping element and the first insulation compound, wherein the second doping element is used for improving a thermal insulation property and a water-resisting property of the first buffer layer; and depositing the target material on the substrate through a physical deposition process to form the first buffer layer.
Regarding claim 10 the prior art does not teach the method claim 8, wherein the forming the insulation layer on the first buffer layer comprises: forming a second buffer layer, a first gate insulation layer, a second gate insulation layer and an interlayer insulation layer on the first buffer layer in sequence.
Regarding claim 13 the prior art does not teach the device of claim 12, wherein an atomic ratio of the first doping element in the first buffer layer is 5% to 6%.
Regarding claim 14 the prior art does not teach the device of claim 11, wherein the materials of the first buffer layer further comprise a second doping element; and the second doping element is used for improving a thermal insulation property and a water-resisting property of the first buffer layer.
Claims 15-16 depend directly or indirectly upon claim 14 and are allowable on that basis. 
Regarding claim 17 the prior art does not teach the device of claim 11, wherein the bent area further comprises a lead layer located on the first buffer layer; the first buffer layer and the lead layer extend to the first non-display area and the second non-display area; in the first non-display area and the second non-display area, an insulation layer is further arranged between the first buffer layer and the lead layer; a thickness of the first buffer layer in the first non-display area and the second non-display area is larger than that of the first buffer layer in the bent area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893